342 F.2d 417
Horace Roy RICHARDSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21861.
United States Court of Appeals Fifth Circuit.
March 12, 1965.

Horace Roy Richardson, Leavenworth, Kan., for appellant.
Jamie Boyd, Asst. U.S. Atty. Ernest Morgan, U.S. Atty., Fred J. Morton, Asst. U.S. Atty., El Paso, Tex., for appellee.
Before TUTTLE, Chief Judge, and BROWN and FRIENDLY,1 Circuit Judges.
PER CURIAM:


1
We follow the decisions of the Court of Appeals for the Sixth and Ninth Circuits in United States v. Decker, 292 F.2d 89, cert. den. 368 U.S. 834, 82 S.Ct. 58, 7 L.Ed.2d 36; Frye v. United States, 315 F.2d 491 and Starks v. United States, 316 F.2d 45, holding Section 5821 of Title 26 U.S.C.A. constitutional.


2
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation